DETAILED ACTION
This Office Action is in response to the amendment filed 11/19/2021.  Claims 1-2, 4-9, 11-16, and 18-20 are pending in this application.  Claims 1, 8, and 15 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

As per independent Claims 1, 8, and 15, they recite “wherein the at least one relevant numerical constant adjusts at least one numeric weight of the one or more simulated neurons”.  However, the Examiner does not find support for this limitation in the original disclosure, nor has Applicant cited portions of the specification that correspond to the newly amended limitation.  The only disclosure of a machine-learning system comprising simulated neurons can be found in Paragraph 0053, which states “The method of FIG. 4 can be performed by a computer system that can be or that can operate in conjunction with a machine-learning system 

As per Claims 2, 4-7, 9, 11-14, 16, and 18-20, they are rejected for the reasons presented above, due to their dependency upon their respective independent claims.

Response to Arguments
Regarding the rejection of the claims under 35 U.S.C. 101, the Examiner finds the newly amended limitations for altering the weights of simulated neurons of a machine-learning system to be a particular practical application, i.e. more than a mere general application to a particular technology.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(a) as described in the above claim rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182